Citation Nr: 0306804	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  00-06 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a rating higher than 10 percent for the 
service-connected patellofemoral pain syndrome and 
degenerative joint disease of the right knee.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel



INTRODUCTION

The veteran had active service from July 1984 to March 1994, 
plus 3 additional years of prior service.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 decision of the RO.  

The veteran testified at a hearing at the RO before a Hearing 
Officer in May 2000.  

Additional development was undertaken by the Board in 
February 2002, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  



FINDINGS OF FACT

1.  The service-connected right knee disability is shown to 
be manifested by anterior cruciate deficiency with no more 
than slight instability.  

2.  The service-connected right knee disability is also shown 
to be manifested by degenerative joint disease that is 
productive of a functional loss due to pain and weakness that 
more nearly approximates that of flexion limited to 45 
degrees.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
the currently assigned 10 percent for the service-connected 
right knee disability manifested by an anterior cruciate 
deficiency on the basis of recurrent subluxation or lateral 
instability are not met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Code 5257 (2002).  

2.  The criteria for the assignment of a separate rating of 
10 percent for the service-connected right knee disability 
manifested by traumatic arthritis with functional loss due to 
pain and weakness are met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5010, 5260, 5261 (2002); 
DeLuca v. Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 
(Aug. 14, 1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  

Thus, the veteran is not prejudiced by the Board's initial 
application of the regulations to his claim.  

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case and 
the Supplemental Statement of the Case.  There does not 
appear to be any relevant evidence that has not been 
associated with the claims folder.  

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

The record contains sufficient information to decide the 
claim.  The veteran canceled a VA examination in December 
2002, which had been scheduled to evaluate the severity of 
his service-connected disability, due to the illness of a 
family member.  To date, the veteran has not requested 
rescheduling.  

Under these circumstances, the Board finds that all available 
relevant evidence has been obtained with regard to the 
veteran's claim.  

Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  


II.  Evaluation of the Service-Connected Patellofemoral Pain 
Syndrome and Degenerative Joint Disease of the Right Knee

A.  Factual Background 

A careful review of service medical records shows that the 
veteran sustained a twisting injury of his right knee in 
service in 1981, with symptoms of instability and recurring 
knee pain.  

The records dated in July 1981 reveal a tear in the medial 
meniscus, and that the veteran wore a knee brace.  He 
subsequently underwent three arthroscopies and one 
menisectomy for debridement due to recurring subluxation and 
internal derangement of the right knee.  

The records show continued complaints of right knee 
tenderness and pain in service.  The diagnoses were those of 
chondromalacia patella, post-meniscectomy change, and 
arthritis of the right knee.  
 
A report of VA examination in November 1994 shows a diagnosis 
of status-post surgical procedure for ligamentous 
reconstruction times three, with residual anterior cruciate 
deficiency, medial and lateral instability, and bilateral 
chondromalacia, patella, right worse than left.  

In a February 1995 rating decision, the RO granted service 
connection for right knee patellofemoral pain syndrome and 
chondromalacia and assigned a 10 percent rating under 
Diagnostic Code 5257, effective in March 1994.  

The VA outpatient records dated in October 1998 show an 
assessment of traumatic arthritis of the right knee.  X-ray 
studies revealed degenerative joint disease.  

The veteran underwent a VA contract examination in April 
1999.  He continued to report having pain, swelling and 
weakness of the right knee, and that the right knee gave way.  
He reported difficulty doing any activity that required 
bending of the knee or weightbearing, including sitting for a 
long time or standing for more than an hour.  The veteran 
reported difficulty climbing stairs, and walking for more 
than an hour without hurting.  

Upon examination of the right knee, there was slight 
crepitation; its range of motion was normal-i.e., from 140 
degrees of flexion to 0 degrees extension.  The veteran used 
a knee brace for support.  His gait was slow, but normal.  

X-ray studies revealed minimal joint space narrowing.  The 
diagnosis was that of patellofemoral pain syndrome.  

The testimony of the veteran at a hearing in May 2000 was to 
the effect that he had extreme right knee pain with any type 
of bending, squatting, or prolonged standing.  He also wore a 
knee brace.

At a VA contract examination in June 2000, the examiner 
included a diagnosis on Axis III of right knee pain.  

The VA progress notes dated in December 2000 reflect that the 
veteran had some decrease in the range of motion of his right 
knee.  The impression was that of chronic pain syndrome.  



B.  Legal Analysis 

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  The medical 
findings are compared to the criteria set forth in the VA's 
Schedule for Rating Disabilities.  An evaluation of the level 
of disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must consider the 
applicability of regulations relating to pain.  Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 167 (1991).  "[F]unctional loss 
due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

Traumatic arthritis will be rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  

In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation will be assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups and there are 
occasional incapacitating exacerbations.  The 10 and 20 
percent evaluations based on x-ray evidence may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The standard ranges of motion of the knee are zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261:

5260  Leg, limitation of flexion of:                                         
  Flexion limited to 15°
     30 percent  
  Flexion limited to 30
     20   
  Flexion limited to 45
     10   
  Flexion limited to 60
      0   

5261  Leg, limitation of extension of:                                       
  Extension limited to 
45°
     50 percent  
  Extension limited to 
30
     40   
  Extension limited to 
20
     30   
  Extension limited to 
15
     20   
  Extension limited to 
10
     10   
  Extension limited to 5
      0   

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  

Symptoms due to the removal of the semilunar cartilage of 
either knee warrant a 10 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

A review of the record shows that service connection is in 
effect for patellofemoral pain syndrome and degenerative 
joint disease of the right knee, and that the current 10 
percent evaluation has been assigned under Diagnostic Code 
5257.  The medical evidence includes findings of some 
instability and limitation of motion along with complaints of 
pain, swelling and weakness.  

A rating for a knee disability, other than for the 
degenerative arthritis, may be assigned under Diagnostic 
Codes 5257 or 5259.  Although, no more than one of these 
ratings may be assigned without violating the rule against 
the pyramiding of disabilities.  38 C.F.R. § 4.14.  

The Board notes that the current 10 percent rating is the 
maximum allowable under Diagnostic Code 5259.  

Here, the most recent medical examination shows that the 
veteran reported that his knee occasionally gave way and that 
he had difficulty with both knee bending and weightbearing.  
The examiner noted that the veteran wore a knee brace for 
support.  There was also slight crepitance with full range of 
motion.  

These results and those of the prior examination in the 
Board's opinion are reflective of slight instability or 
ligamentous deficiency and support the assignment of a 
10 percent rating, but not more, under the provisions of 
Diagnostic Code 5257.  

The medical evidence does not indicate the presence of 
moderate instability or recurrent subluxation that reflects 
moderate knee impairment.  

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 because the arthritis 
would be considered an additional disability warranting a 
separate evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  

Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Diagnostic Code 5257, the 
veteran would be entitled to a separate compensable 
evaluation under Diagnostic Codes 5260 or 5261 if the 
arthritis results in compensable loss of motion; otherwise, 
the veteran would be entitled to a separate compensable 
evaluation under Diagnostic Code 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98 (Aug. 14, 1998).  

VA progress notes reflect that there was pain and swelling 
and some decrease in the range of motion of the veteran's 
right knee in December 2000.  This evidence does not reflect 
that the limitation of motion of the veteran's right knee is 
to a degree that warrants a compensable rating under 
Diagnostic Codes 5260 or 5261.  

However, the Court held in DeLuca that, when determining the 
severity of a musculoskeletal disability, VA must consider 
whether the veteran experiences weakness, excess 
fatigability, or incoordination as a result of the condition 
at issue.  

In this case, the examiner noted that the veteran's knee 
problems have affected his daily activities whenever knee 
bending is required.  The evidence demonstrates that the 
veteran experiences pain and weakness in the right knee as a 
result of the arthritis and those result in an additional 
functional loss that the Board finds more nearly approximates 
that of limitation of flexion to 45 degrees.  

In light of the evidence, with consideration of provisions of 
DeLuca and complaints of pain, the Board finds that the 
veteran is entitled to a separate 10 percent rating for the 
service-connected right knee disability based on degenerative 
joint disease and the likely functional loss due to pain and 
weakness.  

Accordingly, the Board finds that the veteran's present 
disability picture supports the criteria for the assignment 
of two separate ratings as described hereinabove.  
(10 percent currently assigned under Diagnostic Code 5257 for 
slight instability, and 10 percent under Diagnostic Codes 
5003-5010 and 5260 for traumatic arthritis and functional 
limitation due to pain and weakness.)  




ORDER

An increased rating in excess of the currently assigned 10 
percent for the service-connected right knee disability 
manifested by an anterior cruciate deficiency based on 
recurrent subluxation or lateral instability is denied.  

A separate 10 percent rating for the service-connected right 
knee disability manifested by degenerative joint disease with 
functional loss due to pain and weakness is granted, subject 
to the regulations applicable to the payment of VA monetary 
awards.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

